Title: To Thomas Jefferson from St. Victour & Bettinger, 30 June 1786
From: St. Victour & Bettinger
To: Jefferson, Thomas



Monsieur
rue des Blancs manteaux No. 44. Paris le 30 Juin 1786

Nous avons l’honneur de vous remettre cyjoint copie des deux certificats expediés par le Capitaine d’artillerie en residence a la Manufacture de Tulle, le premier en datte du 29 may dernier, pour 33 caisses contenant 990. fusils a 27₶ 10s piece, prix du Roy,


compris les frais d’emballages et de



transport, montant a
27225.₶


le Second en datte du 13 de ce mois pour



17 caisses contenant 510 fusils au même prix
14025.


Ensemble
41250.₶


Nous y joignons copie de la lettre de M. John Bondfield de Bordeaux, en datte du 20 de ce mois par laquelle conformement aux Instructions que vous avez bien voulu lui adresser, nous accuse la reception de l’expédition de 33 caisses contenant 990 fusils  mentionnés dans le certificat en datte du 29 may et Nous accuse par postcriptum la reception de la lettre de Voiture et du certificat en datte du 13 Juin pour 17 caisses contenant 510 fusils.
Nous avons enfin l’honneur de Vous remettre copie des deux conventions double faittes avec M. Thos. Barclay les 5. et 14 Janvier dernier.
Nous vous prions, Monsieur, de vouloir bien Nous indiquer a qui nous devons nous adresser pour le payement de ces deux livraisons. Nous remettrons a la personne qui en sera chargée, Si vous l’approuvés ainsi, avec la quittance de M. Bettinger autorisé a cet effet, les originaux des deux certificats qui prouvent l’expedition et des lettres de M. John Bonfield qui constatent la reception.
Nous avons l’honneur d’etre très respectueusement Monsieur Vos très humbles et très obeissans serviteurs,

St. Victour Bettinger

